FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 12/11/2020.
RCE filed on 5/26/2020.
Amendment filed on 2/20/2020.
Application filed on 6/8/2018 with effective filing date of 12/11/2015 based on PCT application PCT/GB2016/053884 filed on 12/9/2016, and foreign applications GB16147308 filed on 8/31/2016, GB15219223 filed on 12/11/2015.

The status of the claims is summarized as below:
Claims 1-6, 9-10, 13-15, 17-19, 21, 24-28 are pending. 
Claims 1, and 21 are independent claims.
In the Amendment, claims 1, 10 and 21 have been amended.
Claims 27-28 have been added.
Claims 7-8 have been cancelled. Claims 11-12, 16, 20, 22-23 have been previously cancelled.

Response to Arguments

The examiner acknowledges the amendment made to claims 1, 10 and 21, additions of claims 27-28, and cancellation of claims 7-8 filed on 12/11/2020.

Applicant’s arguments filed 12/11/2020 have been fully considered but they are not persuasive.
The applicant argued for claim 21 that Larkin fails to teach the operative state of the instrument can be determined form the displayed icon. The examiner respectfully disagrees, and notes that Zhao ([0216-0218]) Fig. 4 teaches showing different compass/directional icons to indicate an out of view instrument and its 
The examiner further suggest, among other possibilities, to narrow the claims to incorporate the applicable scenario of displaying the icons, i.e. the instant application presenting icons of surgical tools having the shape and orientation of each tool is to help the surgeon to select the proper tool out of the plurality of tools present in the field of view, where the plurality of tool icons are displayed concurrently. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13-15, 17-18, 21, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhao et al. (US Pub 20090088773, hereinafter Zhao), in view of Larkin et al. (US Pub 20080004603, hereinafter Larkin2008).

Per claim 1, Zhao teaches:
A surgical robotic system for determining an operative state of an instrument of a plurality of instruments controllable by an input device, the input device being operatatively coupleable to one instrument of the plurality of instruments at a time, the surgical robotic system comprising a processor configured to: ([0031] system for robotic medical tools tracking/acquisition using integrated robot kinematics and visual information to obtain pose of the plurality of medical tools; [0046, 0048] Fig. 1A, 1B shows a robotic medical system with a master control console 150 illustrated in Fig. 3 which includes a computer 151 with input of control input wrists; [0039] assistant can help to swap instruments 101 in Fig. 1 to be used at different times during operation;  the examiner notes processor as being used throughout the specification appears to be referring to a collection of hardware/firmware/software components rather than a single CPU; i.e. [0055] central processor comprised of a plurality of processors);
	obtain a state signal associated with an instrument; ([0035, 0037, 0042] robotic kinematics data are obtained through different sensors on the robotic surgical arms to assist in tracking of the robotic instruments);
	obtain a state signal associated with an imaging device; ([0034, 0043, 0051] endoscopic stereo camera 1010C as shown in Fig. 1 is used to construct a 3D perspective of the surgical site including robotic instruments);
	determine an image pose position of the instrument in dependence on the obtained signals; ([0054-0055] integrated kinematics and visual information provides accurate tool tracking for surgical instruments; [0216-0218] Fig. 4 shows camera field of view with pose and position of the instruments, and positional/pose information for out of the view instruments through compass/directional icons);
	determine an icon for display in dependence on the determined image pose position, ...; and ([0216-0218] Fig. 4 shows different compass/directional icons 
	output a display signal to cause a display device to display the icon, whereby the operative state of the instrument can be determined from the displayed icon. ([0216-0218] Fig. 4 shows different compass/directional icons to indicate an out of view instrument and its orientation/positional distance/moving direction of the instrument, such that the state of the instrument such as its orientation/positional distance can be determined from the displayed icon).

	Although Zhao teaches displaying an indicator for the orientation of the instrument out of the view of the camera ([0216-0218] Fig. 4), Zhao does not explicitly teach an icon having a shape and orientation of the instrument. Larkin2008 teaches:
	determine an icon for display ... the icon having a shape corresponding to: the instrument and an orientation of the instrument; ([0041] Fig. 4 shows 411 as an icon for indicating an orientation and shape of the an out of view tool 138).
		Larkin2008 and Zhao are analogous art because Larkin2008 also teaches displaying instruments feedback of a robotic surgery system. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Larkin2008 and Zhao before him/her, to modify the system as taught by Zhao to incorporate Larkin2008’s teaching to display the shape and orientation of the out of view instrument as icon indicator. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide   visual feedback on the identification, orientation, position, and distance of out-of-view instrument to the surgeon to improve surgeon performance and surgeon-assistant communications (Larkin2008 [0010-0011]). 
Per claim 2, Zhao further teaches:
A surgical robotic system as claimed in claim 1, in which the state signal associated with the instrument comprises at least one of a joint state signal associated with the instrument and an instrument state signal. ([0037-0038, 0042, 0165] Fig. 5B shows 101AK and 101BK to illustrate pose information of the two instruments based on kinematics/state information of the respective tools 101A and 101B; the raw kinematics data may include information from displacement transducers from the joints of the robotic arms).Per claim 3, Zhao further teaches:
A surgical robotic system as claimed in claim 2, in which the processor is configured to at: 
	receive at least one of the joint state signal associated with the instrument and the instrument state signal; and/or 
	determine at least one of the joint state signal associated with the instrument and the instrument state signal in dependence on one or more instrument control signal transmitted by the processor. [0033, 0037-0038, 0042, 0047-0048] operator can control movements of surgical instrument 101A-101C by manipulating control input devices 160 while the operator’s head/eyes sets of the viewing sensor and are aligned with the eye pieces which enables the control of the instruments shown in Fig. 5B which are tracked and displayed partly through the kinematics information from the instruments).Per claim 4, Zhao further teaches:
A surgical robotic system as claimed in claim 1, in which the state signal associated with the imaging device comprises at least one of a joint state signal associated with the imaging device and an imaging device state signal. ([0043, 0054-0055] visual/video data obtained from camera are used to track instruments/tools in combination with instrument kinematics information).Per claim 5, Zhao further teaches:
A surgical robotic system as claimed in claim 4, in which the processor is configured to: 
	receive at least one of the joint state signal associated the imaging device and the imaging device state signal; and/or
	determine at least one of the joint state signal associated with the imaging device and the imaging device state signal in dependence on one or more imaging device control signal transmitted by the processor. ([0048, 0054] endoscopic camera can be manually control by the operator/surgeon through or alternatively automatically controlled by a computer to maintain robotic instrument in the field of view or keep a region of interest in a surgical site so that they can be used to accurately display instruments in surgical site as shown in Fig. 5B).Per claim 6, Zhao further teaches:
A surgical robotic system as claimed in claim 2, in which at least one of the joint state signal associated with the instrument and the joint state signal associated with the imaging device comprises one or more of a position sensor signal and a torque sensor signal. ([0037] the kinematics information generated by the surgical arms/instruments includes positional and orientational sensors at the joints).Per claim 9, Zhao further teaches:
A surgical robotic system as claimed in claim 1, in which the processor is configured to: 
	determine a pose position of the instrument in dependence on the state signal associated with the instrument; ([0055, 0059, 0064] kinematics information of the robotic arm and instrument are used to determine the pose of the robotic instruments in the surgical site, and also to help to track and predict instruments pose);
	determine a pose position of the imaging device in dependence on the state signal associated with the imaging device; and ([0055, 0058] stereo imaging with ABS techniques are used to obtain the absolute pose of the instruments);
	determine the image pose position in dependence on the pose position of the instrument and the pose position of the imaging device. ([0054-0055, 0061, 0064] tool tracking uses both kinematics and visual information for robust and accurate tool tracking, and to fuse together the information for display as shown in Fig. 5A; tracking may adaptively use the more reliable source of the kinematics or visual information to determine full pose description of the instruments).Per claim 13, Zhao further teaches:
A surgical robotic system as claimed in claim 9, in which the processor is configured to determine a coordinate transform in dependence on the determined pose position of the instrument and the determined pose position of the imaging device. ([0054-0055, 0109, 0111, 0120] tool tracking uses both kinematics and visual information for robust and accurate tool tracking, Fig. 9C shows that the final displayed image is a fusion of image synthesis and camera images transformed to a world coordinate system, and projected to a 2D display coordinate system).Per claim 14, Zhao further teaches:
A surgical robotic system as claimed in claim 13, in which the processor is configured to determine a change in the pose position of at least one of the instrument and the imaging device, and to determine an updated coordinate transform in dependence on the determined change. ([0114, 0124] the synthesized tool image may be repeatedly generated in an iterative manner using updated pose information from instrument, and the image matching process using the synthesized image with video image are repeated in the continued processing of adaptively fusing vision and kinematics information).Per claim 15, Zhao further teaches:
A surgical robotic system as claimed in claim 1, in which the processor comprises a kinematics controller, and the kinematics controller is configured to determine an interface state in dependence on the state signals, the interface state comprising data associated with the icon for display. ([0078, 0084, 0165] Fig. 5B shows kinematic pose information 101AK and 101BK for instruments 101A and 101B can be fused together with video images of the tools to improve accuracy of the display pose for tools 101A and 101B, where raw kinematic data is processed in a raw kinematics thread through physical interface such as fiber optics; [0046] Fig. 3 shows a separate tool tracking system 351 from main computer 151 for processing image and kinematic data to track instruments). Per claim 17, Zhao further teaches:
A surgical robotic system as claimed in claim 15, comprising a visual processor, the visual processor being configured to receive the interface state from the kinematics controller and to render the icon for display. ([0042, 0046, 0049] Fig. 3 shows tool tracking system 351 coupled with computer 151 processing instrument kinematics data to be displayed on the connected display device 164).Per claim 18, Zhao further teaches:
A surgical robotic system as claimed in claim 17, in which the kinematics controller is operable at a higher frequency than the visual processor. ([0088] Fig. 6B shows that raw kinematics is operating at a higher frequency 100Hz than raw video 30Hz).
Per claim 21, claim 21 is a method claim containing limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 24, Zhao-Larkin2008 further teaches:
A surgical robotic system as claimed in claim 1, in which the shape of the icon matches that of: 
	at least a portion of the instrument, and/or 
	at least a portion of an end effector of the instrument. (Larkin2008 [0041] Fig. 4 shows icon 411 matches the end effector of the instrument 138).

Per claim 25, Zhao-Larkin2008 further teaches:
A surgical robotic system as claimed in claim 1, in which a projection of the icon is away from an axis of the imaging device. (Larken2008 [0041] Fig. 4 shows icon 410 indicating the position of the out-of-view instrument 318 is away from an axis of the camera).

Per claim 26, Zhao-Larkin2008 further teaches:
A surgical robotic system as claimed in claim 1, in which the processor is further configured to: 
	obtain a further state signal associated with a further instrument; (Zhao ([0035, 0037, 0042] robotic kinematics data are obtained through different sensors on the multiple robotic surgical arms 158A-C to assist in tracking of the robotic instruments);
	determine a further image pose position of the further instrument in dependence on the obtained signals; ([0054-0055] integrated kinematics and visual information provides accurate tool tracking for surgical instruments; [0214, 0216-0218] Fig. 4 shows camera field of view with pose and position of the instruments 400B in view); Application No. 16/060,4896 Docket No.: C2200-7015US(CMRO1-101530US) Amendment dated May 8, 2020
	
	Although Zhao teaches displaying an synthesized image for the orientation of the instrument in view of the camera which may be occluded ([0216-0218] Fig. 4), Zhao does not explicitly teach an icon having a shape and pose position different from actual position of the instrument. Larkin2008 teaches:After Final Office Action of March 11, 2020
	determine a further icon for display in dependence on the determined further image pose position, the further icon having a shape corresponding to the further instrument, and an icon pose position different from a pose position of the further instrument. ([0050] Fig. 4 shows icon symbol 420 as indicator for instrument 139, which may take the shape/form of the tool shaft when the instrument 139 is in view, or the shape/form of the tool end effector when the instrument is out of view; the icon is positioned on the boundary area which is different from the actual position of the instrument 139).

Per claim 27, Zhao-Larkin2008 further teaches:
A surgical robotic system as claimed in claim 1, in which the processor is further configured to: 
	obtain a further state signal associated with a further instrument; (Zhao [0035, 0037, 0042] robotic kinematics data are obtained through different sensors on the multiple robotic surgical arms to assist in tracking of the robotic instruments);
	determine a further image pose position of the further instrument in dependence on the obtained signals; (Zhao [0054-0055] integrated kinematics and visual information provides accurate tool tracking for multiple surgical instruments; [0216-0218] Fig. 4 shows camera field of view with pose and position of the multiple instruments, and positional/pose information for out of the view instruments through compass/directional icons);
	determine a further icon for display in dependence on the determined further image pose position, the further icon having a shape corresponding to the further instrument, and  (Zhao [0216-0218] Fig. 4 shows different compass/directional icons 420N, 420S, etc., to represent an instrument that is out of the field of view of the camera and its relative position with respect to the FOV, where icon arrowheads may indicate the moving direction – away/toward – of the instrument, and flashing rate of the icon may indicate the distance of the instrument relative to the field of the view; Larkin2008 [0041] Fig. 4 shows 411 as an icon for indicating an orientation and shape of the an out of view tool 138, where there are at least two different tools on display);
	output a further display signal to cause the display device to display the further icon, whereby the displayed icon and further icon are selectable by a user to operatively couple the instrument or further instrument, respectively, to the input device. (Zhao [0216-0218] Fig. 4 shows different compass/directional icons to indicate an out of view instrument and its orientation/positional distance/moving direction of the instrument, such that the state of the instrument such as its orientation/positional distance can be determined from the displayed icon).

Per claim 28, Zhao-Larkin2008 further teaches:
A surgical robotic system as claimed in claim 1, in which the shape of the icon is determined based on the operative state of the instrument. (Larkin2008 [0052] the tool orientation/tool state is determined from joint sensors in the tool’s robotic arms and kinematics of the robotic arm).

Claim 10 is rejected under 35 U.S.C. 103 as being as being unpatentable over Zhao et al. (US Pub 20090088773, hereinafter Zhao), in view of Larkin2008, and Larkin et al. (US Pub 20140135792, hereinafter Larkin2014).

Per claim 10, Zhao-Larkin2008 do not explicitly teach that instrument state signal comprises signals indicative of end effector positions of the instrument; Larkin2014 teaches:
A surgical robotic system as claimed in claim 1, comprising an instrument configured to output the instrument state signal, in which the instrument state signal comprises a signal indicative of an arrangement of an end effector of the instrument. (Larkin2014 [0040] kinematic component utilizes kinematic position information from the joint states based on encoder signals from the joints).		Larkin2014 and Zhao-Larkin2008 are analogous art because Larkin2014 also teaches displaying instruments of a robotic surgery system. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Larkin2014 and Zhao-Larkin2008 before him/her, to modify the system as taught by Zhao-Larkin2008 to use kinematic component as taught by Larkin2014 to calculate positions of end effectors. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to calculate and estimate the positions of end effectors based on encoder signals of the joints (Larkin2014 [0040]). 


Claim 19 is rejected under 35 U.S.C. 103 as being as being unpatentable over Zhao et al. (US Pub 20090088773, hereinafter Zhao), in view of Larkin2008, and Boudreaux et al. (US Pub 20140114327, hereinafter Boudreaux).

Per claim 19, Zhao-Larkin2008 do not explicitly teach displaying a scale of rotational range of a joint and the joint position; Boudreaux teaches:
A surgical robotic system as claimed in claim 1, in which the icon comprises a scale showing a rotational range of a joint, and the processor is configured to determine the rotational position of the joint and to cause the display on the scale of a marker indicative of the determined rotational position. ([0193-0194, 0204] Fig. 47 shows a GUI 1002 with a plurality of graphical representation of tool state, where the representation can be jaw distance feedback as shown in Fig. 51, representing how much first/second jaw member has rotated as alphanumeric representation of the distance).
		Boudreaux and Zhao-Larkin2008 are analogous art because Boudreaux also teaches displaying instruments feedback of a robotic surgery system. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Boudreaux and Zhao-Larkin2008 before him/her, to modify the system as taught by Zhao-Larkin2008 to incorporate Boudreaux’s teaching to display instrument feedback on the GUI. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide visual feedback to the surgeon/operator controlling the instruments to enable the operator to visualize the surgical site and control the instruments with precision (Boudreaux [0018-0021]). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176